UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 21, COMPETITIVE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 333-76630 65-1146821 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3751 Merced Drive, Suite A Riverside, California 92503 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (951) 687-6100 Copies of Communications to: Stoecklein Law Group Emerald
